                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


MARTIN ORTA,
                           Plaintiff,

             v.                                        Case No. 18-CV-1492

COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,
               Defendant.


                                        ORDER


      Martin Orta, proceeding pro se, filed this action on September 24, 2018. (ECF No.

1.) His initial brief was due January 7, 2019. (ECF No. 5.) Nothing was filed. On

February 21, 2019, the Commissioner moved to dismiss this action for failure to

prosecute. (ECF No. 12.) Orta has not responded. Therefore, the Commissioner’s motion

to dismiss (ECF No. 12) is granted. This action is dismissed pursuant to Civil Local Rule

41(c) (E.D. Wis.). The Clerk shall enter judgment accordingly.

      SO ORDERED.
      Dated at Milwaukee, Wisconsin this 22nd day of March, 2019.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge
